Filed 12/18/13 P. v. Martinez CA6
Opinion following remand from Supreme Court
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H036687
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. No. 156569)

             v.

RODRIGO MARTINEZ MARTINEZ,

         Defendant and Appellant.



         Defendant Rodrigo Martinez Martinez brought this appeal to challenge an order
by the trial court denying his motion to set aside a plea and conviction entered in 1992.
In our original decision we affirmed the challenged order, concluding that defendant was
unable to establish that he was prejudiced by the failure to advise him of the immigration
consequences of his 1992 plea. (People v. Martinez (Dec. 9, 2011, H036687) [nonpub.
opn.].) Thereafter the Supreme Court granted review and reversed our judgment with
directions to reverse the judgment of the trial court “and remand the matter to that court
for further proceedings in accordance with our opinion here.” (People v. Martinez (2013)
57 Cal.4th 555, 569.) In compliance with that directive we hereby reverse the order
denying the motion to set aside the plea.
                                     DISPOSITION
      The order denying defendant’s motion to set aside the plea is reversed with
directions to conduct further proceedings in accordance with the Supreme Court’s
opinion.



                                        ______________________________________
                                                   RUSHING, P.J.




WE CONCUR:




____________________________________
           PREMO, J.




____________________________________
           ELIA, J.




                                           2